Exhibit 10-ggg






BELLSOUTH CORPORATION
EXECUTIVE INCENTIVE AWARD DEFERRAL PLAN
(as amended and restated effective January 1, 2008)




SECTION 1. STATEMENT OF PURPOSE


The purpose of the Executive Incentive Award Deferral Plan is to permit the
deferral of all or a portion of an Executive's Short and/or Long Term Incentive
Awards. The objective of the Plan is to provide a means of postponing the
receipt of income until some future time (e.g., retirement,
etc.).  Notwithstanding the foregoing, no deferrals will be permitted under this
Plan with respect to awards for services performed in years after 1997.  The
Plan also provides for certain additional payments in recognition of reduced
company matching contributions to Savings Plans on behalf of Executives under
circumstances described herein; though no additional payments are due after
2008.


SECTION 2. DEFINITIONS


1.   The word "Plan" shall mean the BellSouth Corporation Executive Incentive
Award Deferral Plan.


2.   The word "Company" shall mean the BellSouth Corporation, or its successors.


3.   The words "Chairman of the Board," "President" and "Board of Directors" or
"Board" shall mean the Chairman of the Board of Directors, President and Board
of Directors, respectively, of the Company.


4.   The term "Executive" or "eligible employee" shall mean an employee of the
Company (or a participating subsidiary of the Company) who holds a position
which the Board of Directors has designated to be within that company's
Executive Management Group.


SECTION 3. ADMINISTRATION


1.   The senior Human Resources officer of the Company (the "Responsible
Officer") shall be responsible for administration of the Plan.


2.   The Responsible Officer shall have the exclusive responsibility and
complete discretionary authority to control the operation and administration of
the Plan, with all powers necessary to properly carry out such responsibility,
including without limitation the power (i) to interpret the terms of the Plan
including the power to construe ambiguous or uncertain terms, (ii) to establish
reasonable procedures  with which participants must comply to exercise any right
established  under the Plan, (iii) to determine status, coverage and eligibility
for, and the amount of, benefits, (iv) to resolve all questions that arise in
the operation and administration of the Plan, and (v) to delegate his
responsibilities hereunder to any person or entity. All actions or
determinations of the Responsible Officer (or his delegate) shall (subject to
Section 3.3) be final, conclusive and binding on all persons. The rights and
duties of participants and other persons and entities are subject to, and
governed by, such acts of administration, interpretations, procedures, and
delegations.


 3.   Claims for benefits under the Plan may be filed with the Responsible
Officer (or his delegate) on forms or in such other written documents as the
Responsible Officer may prescribe.  The Responsible Officer shall furnish to the
claimant written notice of the disposition of a claim within 90 days after the
application therefor is filed.  In the event the claim is denied, the notice of
the disposition of the claim shall provide the specific reasons for the denial,
citations of the pertinent provisions of the Plan, and where appropriate an
explanation as to how the claimant can perfect the claim and/or submit the claim
for review.


Any eligible employee who has been denied a benefit shall be entitled, upon
request to the Responsible Officer, to appeal the denial of the claim.  The
claimant (or his duly authorized representative) may review pertinent documents
related to the Plan and in the Responsible Officer's possession in order to
prepare the appeal.  The request for review, together with written statement of
the claimant's position must be filed with the Responsible Officer no later than
60 days after receipt of the written notification of denial of a claim provided
for in the preceding paragraph.  The Responsible Officer's decision shall be
made within 60 days following the filing of the request for review.   If
unfavorable, the notice of the decision shall explain the reasons for denial and
indicate the provisions of the Plan or other documents used to arrive at the
decision.
 
SECTION 4. BENEFITS


1.   ELIGIBILITY


An employee of the Company or a subsidiary of the Company which shall have
elected to participate in the Plan (each such company sometimes being referred
to herein as a "Participating Company") who is eligible for an award under his
company's Short Term Incentive Plan and/or who has been granted an award under
the BellSouth Corporation Executive Long Term Incentive Plan shall be eligible
to participate in the Plan.  In addition, each person who is a "Participant" as
that term is defined in Section 4A.2 of the Plan shall be eligible for benefits
as described in Section 4A.


2.   PARTICIPATION


(a) Prior to the beginning of any calendar year, an eligible employee may elect
to participate in the Plan by directing that all or part of the awards under his
company's Short Term Incentive Plan and/or under the BellSouth Corporation
Executive Long Term Incentive Plan which the employee's company would otherwise
pay currently to the employee in which calendar year and subsequent calendar
years shall be credited to a deferred account subject to the terms of the Plan.
In no event, however, shall the part of an award under either plan credited to a
deferred account subject to the terms of the Plan.  In no event, however, shall
the part of an award under either plan credited during any calendar year be less
than $1,000 (based on a valuation at the time the award would otherwise be
paid).
  
 (b) Such an election to participate in the Plan shall be in the form of a
document executed by the employee and filed with the employee's company.  An
election related to awards otherwise payable currently in any calendar year
shall become irrevocable on the last day prior to the beginning of the preceding
calendar year.


(c) An election shall continue until the employee terminates or modifies such
election by written notice, or until the employee ceases to be employed by his
company (other than a transfer to another company whose employees are eligible
to participate in the Plan), in which case the employee shall be considered to
have terminated the election.  Any such termination or modification shall become
effective as of the end of the calendar year in which such notice is given with
respect to all awards for which irrevocable elections regarding deferral have
not been made.


(d) An eligible employee who has filed a termination of election may thereafter
again file an election to participate with respect to awards otherwise payable
in calendar years subsequent to the filing of such election.


(e) For the purpose of this Section 4, an election made by an eligible employee
under the comparable provisions of the predecessor Bell System Senior Management
Incentive Award Deferral Plan ("the Predecessor Plan") shall be considered as an
election made under this Section 4, and the reference to short term incentive
awards in such an election under the Predecessor Plan shall be considered to
refer to awards under the Short Term Incentive Plan of any company participating
in this Plan, and the reference to long term incentive awards in such an
election shall be considered to refer to awards under the BellSouth Corporation
Long Term Incentive Plan.


3.   DEFERRED ACCOUNTS


(a) Deferred amounts related to awards which would otherwise have been
distributed in cash by a Participating Company shall be credited to the
employee's account either (i) as cash, as described in Section 4.3(b), or (ii)
as deferred Company shares, as described in Section 4.3(c), as elected by the
employee in the election form described in Section 4.2(b).  Deferred amounts
related to awards which would otherwise have been distributed in Company common
shares by a Participating Company shall be credited to the employee's account as
deferred Company shares, as described in Section 4.3(c).  The crediting of
deferred amounts to an employee's account either as cash or deferred Company
shares shall be for the sole purpose of determining the rate of return to be
credited to the employee's account, and shall not be treated or interpreted in
any manner whatsoever as a requirement or direction to actually invest assets in
Company shares or any other investment media.  The Plan, as an unfunded,
nonqualified deferred compensation plan, shall not have any actual investment of
assets relative to the benefits or accounts hereunder.


(b) Deferred amounts credited to the employee's account as cash shall bear
interest from the date the awards would otherwise have been paid.   The interest
credited to the account will be compounded at the end of each calendar quarter,
and the annual rate of interest applied at the end of any calendar quarter shall
be determined by the Board of Directors from time to time.  In addition, if the
employee's account under the Predecessor Plan has been transferred to an account
under this Plan as of January 1, 1984 effective date of this Plan, then the
employee's account under this Plan shall be credited as of such date with the
amount credited to the employee's account under the Predecessor Plan as of
December 31, 1983, and such amount shall bear interest in accordance with the
preceding sentence from the effective date of the Plan.  An employee's account
under the Predecessor Plan shall be transferred to an account under this Plan,
if the employee is employed by a Participating Company on the effective date of
the Plan.


 (c) To the extent that an employee elects to have deferred amounts credited to
his or her account as deferred Company shares, such employee's account shall be
credited as of the date(s) on which the related award(s) would otherwise have
been distributed in cash, with the number of shares of Company stock equal to
the number of such shares that could have been purchased with the dollar amount
of such award(s) at the average of the high and low sales prices of Company
common shares on the New York Stock Exchange ("NYSE") for the last day of the
month preceding the day on which the related award(s) would otherwise have been
distributed in cash or, if on such date the NYSE is not operating and open to
the public for trading (a "Business Day"), on the Business Day most recently
preceding such day.  Deferred amounts relating to awards which would otherwise
have been distributed in Company common shares shall be credited to the
employee's account with an equivalent number of deferred Company shares.


Deferred amounts credited to the employee's account as deferred Company shares
shall also be credited on each dividend payment date for Company shares with an
amount equivalent to the dividend payable on the number of Company common shares
equal to the number of deferred Company shares in the employee's account on the
record date for such dividend.  Such amount shall then be converted to a number
of additional deferred Company shares determined by dividing such amount by the
price of Company common shares, as determined in the following sentence.  The
price of Company common shares related to any dividend payment date shall be the
average of the daily high and low sales prices of Company common shares on the
NYSE for the period of five Business Days ending on such dividend payment date,
or the period of five Business Days immediately preceding such dividend payment
date if the dividend payment date is not a Business Day.


(d) In the event of any change in outstanding Company common shares by reason of
any stock dividend or split, recapitalization, merger, consolidation,
combination or exchange of shares or other similar corporate change, the Board
of Directors shall make such adjustments, if any, that it deems appropriate in
the number of deferred Company shares then credited to employees' accounts. Any
and all such adjustments shall be conclusive and binding upon all parties
concerned.


4.   DISTRIBUTION


(a) At the time an eligible employee makes an election to participate in the
Plan, the employee shall also make an election with respect to the distribution
(during the employee's lifetime or in the event of the employee's death) of the
amounts credited to the employee's deferred account.  Such an election related
to awards otherwise payable currently in any calendar year shall become
irrevocable on the last day prior to the beginning of such calendar
year.  Amounts related to awards which would have been distributed in cash in
the absence of a deferral election shall be distributed in cash.  In the case of
amounts credited to the employee's account as deferred Company shares, the
amount of the cash distribution shall be determined by multiplying the number of
deferred Company shares in the employee's account by the price of Company common
shares.  For purposes of the preceding sentence, the price of Company common
shares shall be the average of the daily high and low sales prices of Company
common shares on the NYSE for the last Business Day of the month preceding the
payment date (described in Section 4(b)).  Amounts related to awards which would
have been distributed in Company common shares in the absence of a deferral
shall be distributed in the form of an equal number of Company common shares.
 
(b) An employee may elect to receive the amounts credited to the employee's
account in one payment or in some other number of approximately equal annual
installments (not exceeding 20).  The first installment (or the single payment
of the employee has so elected) shall be paid as soon as administratively
practicable following the first day of the calendar quarter next following the
earlier of (1) the end of the month in which the employee attains the age
specified in such election (not earlier than age 55), or (2) the end of the
month in which the employee retires from a Participating Company, or otherwise
terminates employment with any such company (except for a transfer to another
such company).


(c) Notwithstanding an election pursuant to this Section 4, Paragraph 4(b), the
entire amount then credited to the employee's account shall be paid immediately
in a single payment if an employee is discharged for cause by his company, or if
an employee otherwise ceases to be employed by his company and becomes a
proprietor, officer, partner, employee, or otherwise becomes affiliated with any
business that is in competition with Company or any of its subsidiaries, or
becomes employed by a governmental agency having jurisdiction over the
activities of Company or any of its subsidiaries.


(d) An employee may elect that, in the event the employee should die before full
payment of all amounts credited to the employee's account, the balance of the
deferred amounts shall be distributed in one payment or in some other number of
approximately equal annual installments (not exceeding 10) to the beneficiary or
beneficiaries designated in writing by the employee, or if no designation has
been made, to the estate of the employee in a lump sum. The first installment
(or the single payment if the employee has so elected) shall be paid as soon as
administratively practicable following the first day of the calendar quarter
next following the month of death.


(e) Installments subsequent to the first installment to the employee, or to a
beneficiary or to the employee's estate, shall be paid as soon as
administratively practicable following the first day of the applicable calendar
quarter in each succeeding calendar year until the entire amount credited to the
employee's deferred account shall have been paid.  Deferred amounts held pending
distribution shall continue to be credited with interest or additional deferred
Company shares, as  applicable, determined in accordance with this Section 4,
Paragraph 3(a), (b) and (c).


(f) The obligation to make distribution of deferred amounts credited to an
employee's account during any calendar year plus the additional amounts credited
on such deferred amounts pursuant to this Section 4, Paragraph 3(a), (b) and (c)
shall be borne by the Participating Company which otherwise would have paid the
related award currently.  However, the obligation to make distribution with
respect to deferred amounts which are related to amounts credited to an
employee's account as of the effective date of the Plan, pursuant to this
Section 4 Paragraph 3(a), and with respect to which no Participating Company
would otherwise have paid the related award currently, shall be borne by the
Participating Company which employed the employee on the effective date of the
Plan.


 (g) For the purposes of this Section 4, an election described in Paragraph 4(a)
or a beneficiary designation described in Paragraph 4(d) made under the
comparable provision of the Predecessor Plan shall be considered as an election
or beneficiary designation, respectively, made under this Section 4.
 
SECTION 4A. ADDITIONAL PAYMENT.


1.   Each Participating Company shall pay to each Participant, as defined below,
an amount determined under this Section at those times and in the manner
prescribed in this Section notwithstanding any other obligation of the
Participating Company to any person under the other provisions of this Plan.


2.   For purposes of this Section:


A.   "Participant" means any person who participates in the Nonqualified Plan in
a Plan Year and any Executive who participates in a Savings Plan in a Plan Year.


In addition to the above requirements, effective January 1, 2008, a Participant
must have been designated as an Executive prior to January 1, 2008.


B.   "Plan Year" means each calendar year, but for the first Plan Year means
February 1, 1985 through December 31, 1985.


C.   "Computation Date" means December 31 of each Plan Year.


D.   "Payment Date" means (i) with respect to amounts accrued under this Section
4A prior to May 1, 1994, the second anniversary of each Computation Date, and
(ii) with respect to amounts accrued under this Section 4A after April 30, 1994
and prior to January 1, 2008, the day in each month on which Participants'
regular monthly paychecks are delivered, and (iii) with respect to amounts
accrued under this Section 4A on or after January 1, 2008 and prior to January
1, 2009, the payroll payment date immediately following the last day of the
month after the close of each calendar quarter (e.g., May 5, 2008 for amounts
accrued January – March 2008).


E.   "Nonqualified Plan" means the BellSouth Corporation Nonqualified Deferred
Compensation Plan.


F.   "Savings Plan" means the BellSouth Retirement Savings Plan (the "RSP") and
any predecessor or successor plan.


3.   (A) For periods prior to May 1, 1994, each Participating Company shall pay
to each Participant on each Payment Date an amount equal to:
  
(1) The dollar amount, if any, actually deferred by the Participant pursuant to
the Nonqualified Plan in the Plan Year (or, in the case of Plan Year 1994, the
period prior to May 1, 1994) in which the Computation Date occurs,
notwithstanding the amount that the Participant elected to defer pursuant to
that plan, if different, plus the amount, if any, equal to the remaining base
salary paid to the Participant during the Plan Year (or, in the case of Plan
Year 1994, the period prior to May 1, 1994) in excess of the amount of such
Participant's compensation which may be taken into account under Section
401(a)(17) of the Internal Revenue Code of 1986, as amended (the "Code"), or any
successor provision, plus, in the case of Participants who participate in and
make the maximum allowable contribution to the RSP in a Plan Year (or, in the
case of Plan Year 1994, the period prior to May 1, 1994), the amount of base
salary (excluding any base salary taken into account under the preceding
provisions of this paragraph 4A.3(A)(l)) paid to the Participant during the Plan
Year in excess of the amount of base salary that would produce the maximum
contribution to the RSP for a Participant who contributed to the RSP six percent
(6%) of his or her Eligible Compensation, as that term or its replacement is
defined in the RSP, for the Plan Year (or, in the case of Plan Year 1994, the
period prior to May 1, 1994),


(2) multiplied by the lesser of six percent (6%) or the percentage of such
Participant's Salary or Eligible Compensation, as those terms or their
replacements are defined in the Savings Plan, which the Participant actually
caused to be contributed as before-tax or after-tax contributions to the Savings
Plans in the Plan Year in which the Computation Date occurs (or, in the case of
Plan Year 1994, the period prior to May 1, 1994), notwithstanding the amount
elected to be contributed to the Savings Plans, if different; provided, however,
that Participants who make the maximum allowable contribution to a Savings Plan
in a Plan Year (or, in the case of  Plan Year 1994, the period prior to May 1,
1994) shall be deemed, for purposes of this Paragraph 4A.3(A)(2), to have caused
to be contributed six percent (6%) of such Salary or Eligible Compensation for
such Plan Year (or, in the case of Plan Year 1994, the period prior to May 1,
1994),


(3) multiplied by the applicable percentage determined for that Plan Year (or,
in the case of Plan Year 1994, the period prior to May 1, 1994) in which the
Computation Date occurs as the percentage at which contributions by the
Participant to the relevant Savings Plan are matched by Company contributions,


(4) plus an amount of interest for the period  beginning on the first day of the
Plan Year in which the Computation Date occurs and ending on the Payment Date,
which interest shall be calculated on the same basis as interest is calculated
on cash awards deferred under this Plan.


(B) For periods after April 30, 1994 and prior to January 1, 2009, each
Participating Company shall pay to each Participant on each Payment Date an
amount equal to:


(1) the dollar amount, if any, actually deferred by the Participant pursuant to
the Nonqualified Plan for the pay period in which such Payment Date occurs,
notwithstanding the amount the Participant elected to defer pursuant to that
plan, if different, plus the amount, if any, equal to the remaining base salary
paid to the Participant for such pay period in excess of the amount of such
Participant's compensation which  may be taken into account under Code Section
401(a)(17), or any successor provision, plus, in the case of Participants who
participate in and make the maximum allowable contribution to the RSP for such
pay period, the amount of base salary (excluding any base salary taken into
account under the preceding provisions of this paragraph 4A.3(B)(l)) paid to the
Participant during such pay period in excess of the amount of base salary that
would produce the maximum contribution to the RSP for a Participant who
contributed to the RSP six percent (6%) of his or her Eligible Compensation, as
that term or its replacement is defined in the RSP, for such day period,


 (2) multiplied by the lesser of six percent (6%) or the percentage of such
Participant's Salary or Eligible Compensation, as those terms or their
replacements are defined in the Savings Plans, which the Participant actually
caused to be contributed as before-tax or after-tax contributions to the Savings
Plans for such pay period, notwithstanding the amount elected to be contributed
to the Savings Plans, if different; provided, however, that Participants who
make the maximum allowable contribution to a Savings Plan for a pay period shall
be deemed, for purposes of this paragraph 4A.3(B)(2), to have caused to be
contributed six percent (6%) of such Salary or Eligible Compensation for such
pay period,


(3) multiplied by the applicable percentage determined for such pay period as
the percentage at which contributions by the Participant to the relevant Savings
Plan are matched by Company contributions.


(C) For periods on or after January 1, 2009, no “additional payment” amounts
under Section 4A shall be payable to any Participant.


4.   A Participant who terminates employment shall be entitled to receive
amounts payable under Paragraph 3 of this Section 4A on the Payment Dates
otherwise scheduled except in the case of any termination of employment as
described in Section 4, Paragraph 4(c), in which event all amounts otherwise
payable under Section 4A, Paragraph 3 shall be immediately forfeited.


5.   In the event of a Participant's death prior to receipt of all amounts under
Paragraph 3 of this Section 4A, all such unpaid amounts (except as provided in
Section 4A, Paragraph 4) shall be paid in a lump sum to the participant's estate
as soon as is practical following his death.


SECTION 5. MISCELLANEOUS


(1) The Participating Company only has contractual obligations to make payments
to, or on behalf of, the Executive or Participant. The deferred amounts related
to each Participating Company shall be held in the general funds of such
company.  A Participating Company shall not be required to reserve or otherwise
set aside funds for the payment of such deferred amounts.  Executives and
Participants (and any other person who acquires a right to receive payments from
a Participating Company under this Plan) have the status of general unsecured
creditors of the Participating Company.  Nothing contained in this Plan shall
create or be construed to create a trust of any kind or a fiduciary relationship
between any Participating Company and any Executive or Participant.  The rights
of (or attributable to) any Executive or Participant hereunder may not be sold,
assigned (either at law or in equity), transferred, pledged, encumbered or
subject to attachment, garnishment, levy, execution or other legal or equitable
process.  Nor shall any interest of the Executive or Participant be subject to
the claims of any creditor of the Executive or Participant.  Finally, no
Executive or Participant shall have any rights in any specific assets of any
Participating Company.  Any accounting reserve established as a result of the
Plan only reflects a contractual obligation of the Participating Company on its
books of accounting and does not constitute a segregated fund of assets or
separation of assets, and the obligations of each Participating Company only are
payable from its operating assets at the time the payment is due.
  
(2) In addition, (i) if any payment is made to (or attributable to) an Executive
or Participant with respect to benefits described in this Plan from any source
arranged by Company or a Participating Company including, without limitation,
any fund, trust, insurance arrangement, bond, security device, or any similar
arrangement, such payment shall be deemed to be in full and complete
satisfaction of the obligation of the Participating Company under this Plan to
the extent of such payment as if such payment had been made directly by the
Participating Company; and (ii) if any payment from a source described in clause
(i) above shall be made, in whole or in part, prior to the time payment would be
made under the terms of this Plan, such payment shall be deemed to satisfy the
Participating Company's obligation to pay Plan benefits beginning with the
benefit which would next become payable under the Plan and continuing in the
order in which benefits are so payable, until the payment from such other source
is fully recovered.  In determining the benefits satisfied by a payment
described in clause (ii), Plan benefits, as they become payable, shall be
discounted to their value as of the date such actual payment was made using an
interest rate equal to the valuation interest rate for deferred annuities as
last published by the Pension Benefit Guaranty Corporation prior to the date of
such actual payment. If the benefits which actually become payable under this
Plan, after applying the discount described in the preceding sentence, are less
than the amount of the payment(s) described in clause (ii), any such shortfall
shall not be collected from or enforced against the Executive or Participant as
a claim by the Participating Company.


(3) The Board of Directors may at any time make changes in the Plan or terminate
the Plan, but such changes or termination shall not adversely affect the rights
of any employee or Participant, without his consent, to any benefit under the
Plan to which such employee or Participant may have been previously entitled
prior to the effective date of such change or termination. The Chairman or the
Responsible Officer with the concurrence of the General Counsel of the Company
shall be authorized to make minor or administrative changes to the Plan.






 